

EXHIBIT 10.3
TRANSACTION SYSTEMS ARCHITECTS, INC.
 
1997 Management Stock Option Plan
as amended by the Board of Directors on March 7, 2006


Section 1. Purpose. The purpose of the Transaction Systems Architects, Inc. 1997
Management Stock Option Plan (the "Plan") is to provide long term incentives and
rewards to Management of Transaction Systems Architects, Inc. (the "Company")
and its Subsidiaries, by providing an opportunity to selected Management
Employees to purchase Common Stock of the Company. By encouraging stock
ownership, the Company seeks to attract and retain Management Employees and to
encourage their best efforts to work at the success of the Company.


Section 2. Definitions. For purposes of this Plan, the following terms used
herein shall have the following meanings, unless a different meaning is clearly
required by the context.


2.1. "Board of Directors" shall mean the Board of Directors of the Company.


2.2. "Code" shall mean the United States Internal Revenue Code of 1986, as
amended.


2.3. "Committee" shall mean the committee of the Board of Directors referred to
in Section 5 hereof.


2.4. "Common Stock" shall mean the Class A Common Stock of the Company.


2.5. "Management Employee" shall mean any person in Management, who, at the time
an Option is granted to such person hereunder, is actively and customarily
employed for 30 hours or more per week by the Company or any Subsidiary of the
Company including, without limitation, employee-officers.


2.6. "Fair Market Value" shall mean the closing bid price on the date in
question, as such price is reported by the National Association of Securities
Dealers on the NASDAQ National Market or any successor system for a share of
Common Stock.


2.7. "Option" shall mean an option granted to a Participant pursuant to the Plan
which is intended to be, and qualifies as, a "non-qualified stock option" as
described in Treasury Regulation Section 1.83-7 and which shall not constitute
nor be treated as an "incentive stock option" as defined in Section 422A(b) of
the Code.


2.8. "Participant" shall mean any Management Employee to whom an Option is
granted under this Plan.


2.9. "Subsidiary of the Company" shall have the meaning set forth in Section
424(f) of the Code.


Section 3. Eligibility. Options may be granted to any Management Employee. The
Committee shall have the sole authority to select the Management Employees to
whom Options are to be granted hereunder, and to determine whether a Management
Employee is to be granted an Option. No Management Employee shall have any right
to participate in the Plan.


Section 4. Common Stock Subject to the Plan.


4.1. The total number of shares of Common Stock for which Options may be granted
under this Plan shall not exceed in the aggregate one-million fifty-thousand
(1,050,000) shares of Common Stock.


4.2. The shares of Common Stock that may be subject to Options granted under
this Plan may be either authorized and unissued shares or shares reacquired at
any time and now or hereafter held as treasury stock as the Committee may
determine. In the event that any outstanding Option expires or is terminated for
any reason, the shares allocable to the unexercised portion of such Option may
again be subject to an Option granted under this Plan. If any shares of Common
Stock acquired pursuant to the exercise of an Option shall have been repurchased
by the Company, then such shares shall again become available for issuance
pursuant to the Plan.


Section 5. Administration of the Plan.


5.1 The Plan shall be administered by the Compensation Committee of the Board of
Directors, or such other committee of the Board as may be directed by the Board
(the "Committee") consisting of no less than two persons. All members of the
committee shall be "disinterested persons" within the meaning of Rule 16b-3
under the Securities Exchange Act of 1934. The Committee shall be appointed from
time to time by, and shall serve at the pleasure of, the Board of Directors.


5.2. The Committee shall have the sole authority and discretion to grant Options
under this Plan and, subject to the limitations set forth in Section 6 hereof,
to determine the terms and conditions of all Options, including, without
limitation, (i) selecting the Participants who are to be granted Options
hereunder; (ii) establishing the number of shares of Common Stock that may be
issued under each Option; (iii) determining the time and the conditions subject
to which Options may be exercised in whole or in part; (iv) determining the form
of the consideration that may be used to purchase shares of Common Stock upon
exercise of any Option (including the circumstances under which the Company's
issued and outstanding shares of Common Stock may be used by a Participant to
exercise an Option); (v) imposing restrictions and/or conditions with respect to
shares of Common Stock acquired upon exercise of an Option; (vi) determining the
circumstances under which shares of Common Stock acquired upon exercise of any
Option may be subject to repurchase by the Company; (vii) determining the
circumstances and conditions subject to which shares acquired upon exercise of
an Option may be sold or otherwise transferred, including without limitation,
the circumstances and conditions subject to which a proposed sale of shares of
Common Stock acquired upon exercise of an Option may be subject to the Company's
right of first refusal (as well as the terms and conditions of any such right of
first refusal); (viii) establishing a vesting provision for any Option relating
to the time (or the circumstance) when the Option may be exercised by a
Participant, including vesting provisions which may be contingent upon the
Company meeting specified financial goals; (ix) requiring as a minimum vesting
that no Option may be exercised during the first year from the date it is
granted, that after one year from the date an Option is granted, it may be
exercised as to not more than 25 percent of the shares optioned, and after the
expiration of the second, third and fourth years from the date the Option is
granted, it may be exercised as to no more than an additional 25 percent of such
shares plus any shares as to which the Option might theretofore have been
exercised but shall not have been exercised; (x) accelerating the time when
outstanding Options may be exercised; (xi) determining the circumstances under
which the purchase price of the Options may be refunded to the Participant in
event of death, disability, or involuntary termination; and (xii) establishing
any other terms, restrictions and/or conditions applicable to any Option not
inconsistent with the provisions of this Plan.


5.3. The Committee shall be authorized to interpret the Plan and may, from time
to time, adopt such rules and regulations, not inconsistent with the provisions
of the Plan, as it may deem advisable to carry out the purpose of this Plan.


5.4. The interpretation and construction by the Committee of any provision of
the Plan, any Option granted hereunder or any agreement evidencing any such
Option shall be final and conclusive upon all parties.


5.5 Only members of the Committee shall vote on any matter affecting the
administration of the Plan or the granting of Options under the Plan.


5.6. All expenses and liabilities incurred by the Committee in the
administration of the Plan shall be borne by the Company. The Committee may
employ attorneys, consultants, accountants or other persons in connection with
the administration of the Plan. The Company, and its officers and directors,
shall be entitled to rely upon the advice, opinions or valuations of any such
persons. No member of the Board of Directors (or the Committee) shall be liable
for any action, determination or interpretation taken or made in good faith with
respect to the Plan or any Option granted hereunder.


Section 6. Terms and Conditions of Options.


6.1. The terms and conditions of each Option granted under the Plan shall be
specified by the Committee, in its sole discretion, and shall be set forth in a
written option agreement between the Company and the Participant in such form as
the Committee shall approve. The terms and conditions of each Option will be
such that each Option issued hereunder shall not constitute nor be treated as an
"incentive stock option" as defined in Section 422A of the Code and will be a
"non-qualified stock option" for United States Federal income tax purposes. The
terms and conditions of any Option granted hereunder need not be identical to
those of any other Option granted hereunder.




The terms and conditions of each Option agreement shall include the following:


(a) The Option exercise price shall be fixed by the Committee and will either be
equal to or more than 100% of the Fair Market Value of the shares of Common
Stock subject to the Option on the date such Option is granted. For any Options
granted to a Participant prior to approval of this Plan by the Company's
Stockholders, the Option exercise price will be equal to the Fair Market Value
on the day of Stockholder approval of this Plan.


(b) The Option purchase price which a Participant will be required to pay to the
Company for such Option will be U.S. $3.00 per share and the option purchase
price will be payable by the Participant to the Company within fourteen (14)
days after the grant of such Option. For any Options granted to a Participant
prior to approval of this Plan by the Company's Stockholders, the Option
purchase price will be payable by the Participant to the Company within fourteen
(14) days after the day of Stockholder approval of this Plan.


(c) The Option vesting period shall be at a minimum a total of four years from
the date of grant of such Options. After one year from the date an Option is
granted, it may be exercised as to not more than 25 percent of the shares
optioned, and after the expiration of the second, third, and fourth years from
the date the Option is granted, it may be exercised as to no more than an
additional 25 percent of such shares optioned plus any shares as to which the
Option might theretofore have been exercised but shall not have been exercised.


(d) The Committee shall fix the exercise term of all Options granted pursuant to
the Plan provided, however, that while a Participant is employed by the Company
such term shall in no event be less than five years from the date on which such
Option is granted.


(e) Options shall not be transferable otherwise than by will or the laws of
descent and distribution, or pursuant to a domestic relations order (within the
meaning of Rule 16a-12 of the Securities Exchange Act of 1934, as amended), and
during a Participant's lifetime an Option shall be exercisable only by the
Participant or any permitted transferee.


(f) In the event that the Company is required to withhold any U.S. Federal,
state, local or foreign taxes in respect of any compensation income realized by
the Participant in respect of an Option granted hereunder or in respect of any
shares of Common Stock acquired upon exercise of an Option, the Company shall
deduct from any payments of any kind otherwise due to such Participant the
aggregate amount of such Federal, state, local or foreign taxes required to be
so withheld or, if such payments are insufficient to satisfy such Federal,
state, local or foreign taxes, or if no such payments are due or to become due
to such Participant, then, such Participant will be required to pay to the
Company, or make other arrangements satisfactory to the Company regarding
payment to the Company of, the aggregate amount of any such taxes. All matters
with respect to the total amount of taxes to be withheld in respect of any such
compensation income shall be determined by the Committee in its sole discretion.








(g) In the sole discretion of the Committee the terms and conditions of  any
Option may (but need not) include any of the following provisions:


(i) In the event a Participant shall cease to be a Management Employee of the
Company or Subsidiary of the Company for any reason other than as a result of
his death or "disability" (within the meaning of Section 22(e)(3) of the Code),
the vested and unexercised portion of any Option held by such Participant at
that time may only be exercised within one month after the date on which the
Participant ceased to be so employed, and only to the extent that the
Participant could have otherwise exercised such Option as of the date on which
he ceased to be so employed.


(ii) In the event a Participant shall cease to be a Management Employee of the
Company or Subsidiary of the Company by reason of his "disability" (within the
meaning of Section 22(e)(3) of the Code), the vested and unexercised portion of
any Option held by such Participant at that time may only be exercised within
one year after the date on which the Participant ceased to be so employed, and
only to the extent that the Participant could have otherwise exercised such
Option if it had been completely exercisable.


(iii) In the event a Participant shall die while employed by the Company or
Subsidiary of the Company, the vested and unexercised portion of any Option held
by such Participant at the time of their death may only be exercised within one
year after the date of such Participant's death, and only to the extent that the
Participant could have otherwise exercised such Option if it had been completely
exercisable. In such event, such Option may be exercised by the executor or
administrator of the Participant's estate or by any person or persons who shall
have acquired the Option directly from the Participant by bequest or
inheritance.


  
Section 7. Adjustments.


7.1 In the event that after the adoption of the Plan by the Board of Directors,
the outstanding shares of the Company's Common Stock shall be increased or
decreased or changed into or exchanged for a different number or kind of shares
of stock or other securities of the Company or of another corporation through
reorganization, merger or consolidation, recapitalization, reclassification,
stock split, split-up, combination or exchange of shares or declaration of any
dividends payable in Common Stock, the Board of Directors shall appropriately
adjust (i) the number of shares of Common Stock (and the option price per share)
subject to the unexercised portion of any outstanding Option (to the nearest
possible full share), and (ii) the number of shares of Common Stock for which
Options may be granted under this Plan, as set forth in Section 4.1 hereof, and
such adjustments shall be effective and binding for all purposes of this Plan.
7.2 Notwithstanding the foregoing, in the event of (i) any offer to holders of
the Company's Common Stock generally relating to the acquisition of their
shares, including, without limitation, through purchase, merger or otherwise or
(ii) any transaction generally relating to the acquisition of substantially all
of the assets or business of the Company, the Committee may make such adjustment
as it deems equitable in respect of outstanding Options including, without
limitation, the revision or cancellation of any outstanding Options including
providing for full vesting for all outstanding options. Any such determination
by the Committee shall be effective and binding for all purposes of this Plan.


Section 8. Effect of the Plan on Employment Relationship. Neither this Plan nor
any Option granted hereunder to a Participant shall be construed as conferring
upon such Participant any right to continue in the employ of the Company or the
service of the Company or any Subsidiary of the Company as the case may be, or
limit in any respect the right of the Company or any Subsidiary of the Company
to terminate such Participant's employment or other relationship with the
Company or any Subsidiary of the Company, as the case may be, at any time.


Section 9. Amendment of the Plan. The Board of Directors may amend the Plan from
time to time as it deems desirable; provided, however, that, without the
approval of the holders of a majority of the outstanding stock of the Company
present or represented and entitled to vote thereon at a meeting, the Board of
Directors may not amend the Plan (i) to increase materially the benefits
accruing to participants under the Plan, (ii) to increase materially (except for
increases due to adjustments in accordance with Section 7 hereof) the aggregate
number of shares of Common Stock for which Options may be granted hereunder or
(iii) to modify materially the requirements as to eligibility for participation
in the Plan.


Section 10. Termination of the Plan. The Board of Directors may terminate the
Plan at any time. Unless the Plan shall theretofore have been terminated by the
Board of Directors, the Plan shall terminate ten years after the date of its
initial approval by the stockholders of the Company. No Option may be granted
hereunder after termination of the Plan. The termination
 
or amendment of the Plan shall not alter or impair any rights or obligations
under any Option theretofore granted under the Plan.


Section 11. Effective Date of the Plan. This Plan shall be effective as of
January 1, 1997.

